DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6,8-19,21,22 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan Rego on 4/13/2021.
The claims in the application have been amended as follows: 

2.	(Currently Amended) The data storage device of claim 1 and wherein the non-volatile memory is a non-volatile cache memory configured to temporarily store data during a power loss condition in the data storage device.

3.	(Currently Amended) The data storage device of claim 1 and wherein the controller is further configured to carry out overlay operations in the non-volatile memory, the overlay operations comprising, at different times, writing data generated by different ones of the embedded firmware modules in a same portion of the non-volatile memory.

 storage device of claim 1 and wherein the data storage media comprise one or more solid-state memories, and wherein the non-volatile memory is a solid-state memory.

5.	(Currently Amended) The data storage device of claim 2 and wherein, during the power loss condition, the controller is further configured to store data from an incomplete read-modify-write operation into the non-volatile memory.

6.	(Currently Amended) The data storage device of claim 1 and wherein the data storage media comprise one or more data storage discs, and wherein the non-volatile memory is a solid-state memory.  

(Currently Amended) The data storage device of claim 1 and wherein the event comprises a collision of moving components in the data storage device, and wherein, in response to the change in the status of the data storage device as a result of the collision of the components, a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module is reduced.

(Currently Amended) The data storage device of claim 14 and wherein the event comprises a collision of moving components in the data storage device, and wherein, in response to the change in the status of the data storage device as a result of the collision of the components, a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module is reduced.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

For claim 1, Puthiyedath discloses a data storage system (e.g., computer system 200 in memory allocation having NVRAM 142 for firmware, 0052, Fig. 2) comprising:


the data storage media comprising a non-volatile memory having a first overall memory space and having different usage modes (e.g., NVRAM 142 used for both system memory, mass storage, and optionally firmware memory, 0052, Fig. 2);

a controller communicatively coupled to the non-volatile memory (e.g., FIG. 2, NVRAM controller 332 is shown connected to NVRAM mass storage 152A, and BIOS NVRAM 172 using three separate lines, connecting NVRAM controller 332 to these portions of NVRAM 142 Fig. 2 0057), the controller configured to:

For claim 1, the prior art does not disclose the following limitations when viewed with the other recited limitations:
	with each different usage mode being associated with a different status of  the data storage device, and each of the different usage modes having different space allocation configurations in the non-volatile memory for data generated by the plurality of embedded firmware modules;  and
	
	determine a change in the status of the data storage device in response to an event that places the data storage device in an operating mode other than a normal operating mode of the data storage device; and
	in response to the change in the status of the data storage device, dynamically alter the usage mode of the non-volatile memory from a first one of the usage modes to a second one of the usage modes, thereby dynamically altering the space allocation configurations for the data generated by the plurality of embedded firmware modules, such that at least a portion of a first space in 

Claims 2-6 and 21 are allowed based on dependency from claim 1.

For claim 8,  Puthiyedath discloses a method comprising:
providing a data storage device having data storage media, with at least one of the data storage media comprising a plurality of embedded firmware modules,  (e.g., computer system 200 in memory allocation having NVRAM 142 for firmware, 0052, Fig. 2) of comprising:

the data storage media comprising a non-volatile memory having an overall memory space and having different usage modes (e.g., NVRAM 142 used for both system memory, mass storage, and optionally firmware memory, 0052, Fig. 2).

For claim 8, the prior art does not disclose the following limitations when viewed with the other recited limitations:
	with each different usage mode being associated with a different status of the data storage device, and each of the different usage modes having different space allocation configurations in the non-volatile memory for data managed by the plurality of embedded firmware modules;

	upon determining that the status of the data storage device has changed as a result of the detected event, dynamically altering the usage mode of the non-volatile memory in the data storage device from a first one of the usage modes to a second one of the usage modes, thereby dynamically altering the space allocation configurations for the data managed by the plurality of embedded firmware modules, such that at least a portion of a first space in the non-volatile memory allocated for data managed by a first firmware module before the change in the status of the data storage device is directly reallocated for data managed by a second firmware module in response to the change in the status of the data storage device, the direct reallocation reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and confining usage of memory space for the data generated by the first and second firmware modules to be within the first overall memory space of the non-volatile memory, the second firmware module being associated with the event that causes the change in the status of the data storage device to the operating mode other than the normal operating mode of the data storage device.

Claims 9-13 are allowed based on dependency from claim 8.

For claim 14,  Puthiyedath discloses a data storage device (e.g., computer system 200 in memory allocation having NVRAM 142 for firmware, 0052, Fig. 2)  comprising:
a non-volatile memory including a first portion having a plurality of embedded firmware modules and a second portion configured to store data generated by the embedded firmware modules (e.g., NVRAM 142 implements the roles in a typical memory and storage hierarchy of system memory, mass storage, and firmware memory, TPM memory, and the like.  In FIG. 2, 

a controller communicatively coupled to the non-volatile memory, the controller configured to  (e.g., FIG. 2, NVRAM controller 332 is shown connected to NVRAM mass storage 152A, and BIOS NVRAM 172 using three separate lines, connecting NVRAM controller 332 to these portions of NVRAM 142 Fig. 2 0057):
  
For claim 14, the prior art does not disclose the following limitations when viewed with the other recited limitations:
	the second portion of the non-volatile memory having a first  overall cache memory space and having different usage modes, with each different usage mode being associated with a different status of  the data storage device, and each of the different usage modes having different space allocation configurations in the second portion of the non-volatile memory for the data generated by the plurality of embedded firmware modules;  and
	
	determine a change in the status of the data storage device in response to an event that places the data storage device in an operating mode other than a normal operating mode of the data storage device; and
	in response to the change in the status of the data storage device, alter the usage mode of the second portion of the non-volatile memory from a first one of the usage modes to a second one of the usage modes, thereby altering the space allocation configurations for the data generated by the plurality of embedded firmware modules, such that at least a portion of a first space in the second potion of the non-volatile memory allocated for data generated by a first firmware module before the change in the status of the data storage device is directly reallocated for data generated by a second firmware module in response to the change in the status of the data storage device, the direct reallocation reducing a percentage of the first space in the non-

Claims 15-19, 22 are allowed based on dependency from claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135